UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-05617 Taiwan Greater China Fund (Exact name of registrant as specified in charter) c/o Nanking Road Capital Management, LLC 111 Gillett Street Hartford, CT 06105 (Address of principal executive offices) (Zip code) Brown Brothers Harriman & Co. 40 Water Street Boston, MA 02109-3604 (Name and address of agent for service) Registrant’s telephone number, including area code: 1-800-343-9567 Date of fiscal year end: December 31 Date of reporting period: March 31, 2011 ITEM 1.SCHEDULE OF INVESTMENTS TAIWAN GREATER CHINA FUND PORTFOLIO HIGHLIGHTS (Unaudited) / March 31, 2011 Security Classifications Ten Largest Holdings Percent of Net Assets Value Company Percent of Net Assets Common Stock % $ 83,054 Hon Hai Precision Industry Co., Ltd. 8.99% Short-Term Securities HTC Corp. Total Investments Taiwan Semiconductor Manufacturing Co., Ltd. Liabilities (Net of Other Assets) Nan Ya Plastics Corp. Net Assets % $ 83,116 Formosa Plastics Corp. Formosa Chemicals & Fiber Corp. MediaTek Inc. China Steel Corp. AU Optronics Corp. Delta Electronics Inc. Industry Diversification Percent of Ten Largest Sectors Net Assets Plastics % Semiconductors Computer Systems & Hardware Electronic Components Computer Peripherals/ODM Financial Services Flat-Panel Displays Food Steel Cement SCHEDULE OF INVESTMENTS / (Unaudited) March 31, 2011 COMMON STOCK — 99.92% % of U.S. Dollar Shares Net Assets Value Cement — 3.06% Asia Cement Corp. $ 972,206 Taiwan Cement Corp. Computer Peripherals/ODM — 8.45% Chicony Electronics Co., Ltd. HTC Corp. Lite-on Technology Corp. Computer Systems & Hardware — 16.06% Acer Inc. Asustek Computer Inc. Compal Electronics Inc. Hon Hai Precision Industry Co., Ltd. Quanta Computer Inc. Wistron Corp. Electrical & Machinery — 0.73% Teco Electric & Machinery Co., Ltd. * Walsin Lihwa Corp. Electronic Components — 10.97% Catcher Technology Co., Ltd. Coretronic Corp. Delta Electronics Inc. * E Ink Holdings Inc. Everlight Electronics Co. Foxconn Technology Co., Ltd. * Pegatron Corp. Shin Zu Shing Co., Ltd. Simplo Technology Co., Ltd. TXC Corp. WPG Holdings Co., Ltd. Young Fast Optoelectronics Co., Ltd. Electronics/Other — 2.34% Lumax International Corp., Ltd. Synnex Technology International Corp. Financial Services — 4.62% Cathay Financial Holding Co., Ltd. Fubon Financial Holding Co., Ltd. Flat-Panel Displays — 4.44% * AU Optronics Corp. * Chimei Innolux Corp. Food — 4.40% Great Wall Enterprises Co. Tingyi (Cayman Islands) Holdings Corp. Uni-President Enterprise Corp. Want Want China Holdings, Ltd. Glass, Paper & Pulp — 0.98% Taiwan Glass Industrial Corp. Hotels — 0.15% Formosa International Hotels Corp. Plastics — 16.84% Formosa Chemicals & Fiber Corp. Formosa Plastics Corp. Nan Ya Plastics Corp. Retailing — 0.71% Far Eastern Department Stores Co., Ltd. President Chain Store Corp. Rubber — 1.35% Cheng Shin Rubber Ind. Co., Ltd. Semiconductors — 16.54% Advanced Semiconductor Engineering Inc. MediaTek Inc. Powertech Technology Inc. Siliconware Precision Industries Co., Ltd. Taiwan Semiconductor Manufacturing Co., Ltd. United Microelectronics Corp. Steel — 4.02% China Steel Corp. Tung Ho Steel Enterprise Corp. Textiles — 1.52% Far Eastern New Century Corp. Transportation — 0.37% U-Ming Marine Transport Corp. Other Non-Tech — 2.37% Giant Manufacturing Co., Ltd. Merida Industry Co., Ltd. Pou Chen Corp. TOTAL COMMON STOCK (COST $68,002,318) SHORT TERM SECURITIES — 0.21% Time Deposit — 0.21% Citibank - London, 0.03%, Due 04/01/11 TOTAL SHORT-TERM SECURITIES (COST $170,869) TOTAL INVESTMENTS IN SECURITIES AT FAIR VALUE (COST $68,173,187) LIABILITIES (NET OF OTHER ASSETS) NET ASSETS $83,116,156 At March 31, 2011, the cost of investments, excluding short-term investments, for U.S. federal income tax purposes was approximately equal to the cost of such investments for financial reporting purposes.At March 31, 2011, the unrealized appreciation of $15,051,451 for financial reporting purposes consisted of $22,615,785 of gross unrealized appreciation and $7,564,334 of gross unrealized depreciation. *Non-income producing: These stocks did not pay a cash dividend during the past year. — Fair Value Measurements and Disclosures — In January 2010, the Financial Accounting Standards Board issued Accounting Standards Update (“ASU”) No. 2010-06 “Improving Disclosures about Fair Value Measurements.” This ASU will add new requirements for disclosures into and out of Levels I and II fair-valued measurements and information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of Level III fair-valued measurements. It also clarifies existing fair value disclosures about the level of disaggregation, inputs and valuation techniques. Except for the detailed Level III reconciliation disclosures, the guidance in the ASU is effective for annual and interim reporting periods in fiscal years beginning after December 15, 2009 and has been incorporated in these financial statements.The new disclosures for Level III activity are effective for annual and interim reporting periods in fiscal years beginning after December 15, 2010. The Trust values its investments in accordance with Accounting Standards Codification 820 – Fair Value Measurements and Disclosures (“ASC 820”). ASC 820 defines fair value, establishes a framework for measuring fair value in GAAP, and expands disclosures about fair value measurement. The changes to current practices, resulting from the application of ASC 820, relate to the definition of fair value, the methods used to measure fair value, and expanded disclosures about fair value measurement. ASC 820 emphasizes that fair value is a market based measurement, not an entity specific measurement; as such, a fair value measurement should be determined based on the assumptions that market participants would use in pricing the asset or liability.As a basis for considering market participant assumptions in fair value measurements, ASC 820 establishes a fair value hierarchy that distinguishes between (1) market participant assumptions developed based on market data obtained from sources independent of the Trust (observable inputs) and (2) the Trust’s own assumptions about market participant assumptions developed based on the best information available in the circumstances (unobservable inputs).The three levels defined by the ASC 820 hierarchy are as follows: Level I – Quoted prices (unadjusted) in active markets for identical assets or liabilities that the reporting entity has the ability to access at the measurement date. Level II – Inputs other than quoted prices included within Level I that are observable for the asset or liability, either directly or indirectly.Level II assets include the following: quoted prices for similar assets or liabilities in active markets, quoted prices for identical or similar assets or liabilities in markets that are not active, inputs other than quoted prices that are observable for the asset or liability, and inputs that are derived principally from or corroborated by observable market data by correlation or other means (market-corroborated inputs). Level III – Unobservable pricing input at the measurement date for the asset or liability.Unobservable inputs shall be used to measure fair value to the extent that observable inputs are not available. In some instances, the inputs used to measure fair value might fall in different levels of the fair value hierarchy.The level in the fair value hierarchy within which the fair value measurement in its entirety falls shall be determined based on the lowest input level that is significant to the fair value measurement in its entirety. The following table summarizes the valuation of the Trust’s securities at March 31, 2011 using the fair value hierarchy: AtMarch 31, 2011 Level I* LevelII* LevelIII Total Investments, at value - - Common Stocks - - Time Deposits - - *At March 31, 2011, there were no significant transfers in or out of Level I and Level II fair value measurements. — Subsequent Events — Management of the Fund has performed an evaluation of the subsequent events through the date the financial statements were issued.This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. ITEM 2. CONTROLS AND PROCEDURES. (a) The registrant’s principal executive officer and principal financial officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the “Act”) (17 CFR 270.30a-3(c))) are effective as of a date within 90 days of the filing date of this report based on their evaluation of these controls and procedures required by Rule 30a-3(b) under the Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(b)). (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Act (17 CFR 270.30a-3(d)) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3. EXHIBITS. Certifications pursuant to Rule 30a-2(a) under the Act are filed as Exhibits Ex.99.906 to this Form N-Q. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Taiwan Greater China Fund By:/s/ Frederick C. Copeland Jr. Name: Frederick C. Copeland Jr. Title: Chief Executive Officer (Principal Executive Officer) Date:May 27, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By:/s/ Frederick C. Copeland Jr. Name: Frederick C. Copeland Jr. Title: Chief Executive Officer (Principal Executive Officer) Date: May 27, 2011 By:/s/ Jon Kathe Name: Jon Kathe Title: Chief Financial Officer (Principal Financial Officer and Principal Accounting Officer) Date:May 27, 2011
